Title: From John Adams to Thomas Brand Hollis, 28 October 1789
From: Adams, John
To: Hollis, Thomas Brand



DEAR SIR,Boston, October 28, 1789.

It was not till the last evening that I had the pleasure of your favour, with the pamphlets. They were sent to New-York, but had not arrived when I left it. Mrs. A. has sent the letter back to me. Accept of my thanks for the kindness.
This town has been wholly employed in civilities to the president for some days, and greater demonstrations of confidence and affection are not, cannot be given, in your quarter of the globe to their adored crowned heads.
I wrote to you, my dear friend, a year ago, by a vessel which was lost at sea, and have been much mortified that I have not been able to write to you oftener. But we are men of business here, whether we will or no; and so many things that give us only trouble crowd in upon us, that we have little time left for those which would afford us pleasure.
My country has assigned me a station, which requires constant attention and painful labour: but I shall go through it with cheerfulness, provided my health can be preserved in it. There is a satisfaction in living with our beloved chief, and so many of our venerable patriots, that no other country, and no other office in this country, could afford me.
What is your opinion of the struggle in France? Will it terminate happily? Will they be able to form a consitution? You know that in my political creed, the word liberty is not the thing; nor is resentment, revenge, and rage, a constitution, nor the means of obtaining one. Revolutions perhaps can never be effected without them: but men should always be careful to distinguish an unfortunate concomitant of the means from the means themselves: and especially not to mistake the means for the end.
My most cordial regards to all our friends, and believe me to be ever yours,
John Adams.